DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 10/19/2021 has been entered. Claims 1-12 are pending. Claims 11-12 are withdrawn. Issues with the IDS filed 07/29/2019 have been resolved.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al., "High-performance, mechanically compliant silica-based ionogels for electrical energy storage applications" J. Mater. Chem. 2012, 22, pp. 16534-16539 hereinafter Horowitz NPL, in view of Ayme-Perrot et al., (US20160164139A1) hereinafter Ayme-Perrot, and Hanyu et al., (US20140377621A1, cited on IDS dated 07/29/2019) hereinafter Hanyu.
Regarding Claims 1 and 2, Horowitz NPL discloses a solid electrolyte (Horowitz NPL pg. 16534 left col., 1st paragraph) comprising porous silica scaffold (Horowitz NPL pg. 16534 right col., 1st paragraph) having a plurality of pores interconnected mutually (Horowitz NPL pg. 16537 right col., 1st paragraph, see also Fig. 4b silica scaffold); and an ionic liquid electrolyte coating inner surfaces of the plurality of pores (Horowitz NPL pg. 16534 left col., 1st paragraph) to form a three-dimensional network of ionogel (Horowitz NPL pg. 16534, 2nd
Horowitz teaches it is desired that the molar ratio of the EMI TFSI to silica to be increased to improve ion conductivity (Horowitz NPL pg. 16534 right col., 2nd paragraph), however, can also lead to longer drying/gelation times (Horowitz NPL pg. 16535 right col., last paragraph). Horowitz also suggests a variety of compositions having the molar ratio of EMI TFSI to silica to be in a range of larger than 1.5 and less than 2.0 (see Fig. 1, annotated; formulations within the claimed ratio fall between the bottom dotted line and the top dashed line, and formulations suggested by Horowitz are designated by the shaded region):

    PNG
    media_image1.png
    631
    728
    media_image1.png
    Greyscale

Horowitz Annotated Fig. 1
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the molar ratio of EMI TFSI to silica to be in a range of larger than 1.5 and less than 2.0 as taught by Horowitz NPL in order to improve ion conductivity while balancing drying time, since the ratio of EMI TFSI is an art recognized result-effective variable, see MPEP 2144.05(II)(B).

While Horowitz acknowledges a porous silica substrate (Horowitz NPL pg. 16534 right col., 1st paragraph), it does not disclose wherein the silica substrate is mesoporous, wherein the solid electrolyte further comprises a lithium salt dissolved in the EMI TFSI.
In a similar field of endeavor as it pertains to battery electrolyte ionogels (Ayme-Perrot [0001]), Ayme-Perrot teaches an ionogel composite (Ayme-Perrot [0028]) similar to the one of Horowitz NPL formed by a sol-gel method (Ayme-Perrot [0002]) comprising a mesoporous silica substrate (Ayme-Perrot [0028]) and an ionic liquid such as an imidazolium bis(trifluoromethanesulfonyl)imide (Ayme-Perrot [0017]). While the composite of Ayme-Perrot pertains to nanofibers and is not identical to that of Horowitz NPL, the teaching is relevant and applicable to other porous substrates, and that obtaining a mesoporous substrate allows for good ion conductivity. Ayme-Perrot teaches that the mesoporous silica forms a nanocomposite having good ionic conductivity (Ayme-Perrot [0028]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the pore size of the silica substrate of Horowitz NPL to be mesoporous as taught by Ayme-Perrot in order to form a nanocomposite electrolyte material having good ionic conductivity. 
It is noted that a lithium salt would be desired in order to allow lithium ion conductivity in a lithium ion battery. In a similar field of endeavor as it pertains to composite solid electrolytes (Hanyu Abstract), Hanyu discloses a solid electrolyte (Hanyu [0020]) comprising silica (Hanyu [0108]), wherein the electrolyte comprises 1-ethyl-3-methylimidazolium-bis(trifluoromethylsulfonyl)imide (Hanyu [0109]) and a lithium salt such as lithium-bis(trifluoromethylsulfonyl)imide (Hanyu [0110]), reading on Claim 2. Hanyu further teaches that such a combination can improve charge-discharge characteristics (Hanyu [0110]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the solid electrolyte of Horowitz NPL to further include a lithium salt, such as lithium 
Regarding Claim 4, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL further discloses wherein the molar ratio of the EMI TFSI to silica is desired to be increased (Horowitz NPL pg. 16534 right col., 2nd paragraph) to improve ion conductivity, however, can also lead to longer drying/gelation times (Horowitz NPL pg. 16535 right col., last paragraph). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the molar ratio of EMI TFSI to silica to be in a range of 1.7 or more and 1.8 or less as taught by Horowitz NPL in order to improve ion conductivity while balancing drying time, since the ratio of EMI TFSI is an art recognized result-effective variable, see MPEP 2144.05(II)(B).
Regarding Claim 5, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL further discloses wherein the mesoporous silica forms a single layer and an outer boundary of the solid electrolyte is defined by the mesoporous silica, since it forms a puck-like ionogel with the silica scaffolding (Horowitz NPL pg. 16535 left col., 1st full paragraph). 
Regarding Claim 9, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL further discloses an energy storage device (Horowitz NPL pg. 16534 left col., 1st paragraph), comprising two electrodes, and the solid electrolyte as set forth above therebetween to prevent short circuits (Horowitz NPL pg. 16534 left col., 1st paragraph), which the skilled artisan understands the electrodes must be positive and negative respectively in order for the energy storage device to work properly. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al., "High-performance, mechanically compliant silica-based ionogels for electrical energy storage applications" J. Mater. Chem. 2012, 22, pp. 16534-16539 hereinafter Horowitz NPL, in view of Ayme-Perrot et al., .
Regarding Claim 3, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL discloses wherein the solid electrolyte comprises the ionic liquid 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide (EMI TFSI) (Horowitz NPL pg. 16534-16535 bridging paragraph). However, is silent to the specific cation and anion. 
Horowitz 2016 further shows that such an ionic liquid as used in Horowitz NPL, such as 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide (EMI TFSI) (Horowitz 2016 [0008]) necessarily comprises an anion and a cation (Horowitz 2016 [0008]), such that the electrolyte layer having contact with the inner surfaces of the plurality of pores comprises a first anion layer, a first cation layer, and a second anion layer since the ionic liquid dissociates into ions (Horowitz 2016 [0008]), wherein the first anion layer comprises a plurality of first bis(trifluoromethylsulfonyl)imide ions (Horowitz 2016 [0008]) adsorbed to the inner surfaces of the plurality of pores of the mesoporous silica of modified Horowitz NPL, the first cation layer comprises a plurality of 1-ethyl-3-methylimidazolium ions (Horowitz 2016 [0008]) ionically bonded to the plurality of first bis(trifluoromethylsulfonyl)imide ions, and the second anion layer comprises a plurality of second bis(trifluoromethylsulfonyl)imide ions ionically bonded to the plurality of 1-ethyl-3-methylimidazolium ions (Horowitz 2016 [0008]). It is further noted that the ionic liquid is the same as in the instant specification, and the components silica and EMI-TFSI undergoes a sol-gel process that transforms into a composite ionogel electrolyte material (Horowitz NPL pg. 16534 right column first paragraph). The instant specification notes that the inventive electrolyte can be efficiently produced by a sol-gel method [0051] by combining the silica and EMI-TFSI. As such, since the .

Claim 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al., "High-performance, mechanically compliant silica-based ionogels for electrical energy storage applications" J. Mater. Chem. 2012, 22, pp. 16534-16539 hereinafter Horowitz NPL, in view of Ayme-Perrot et al., (US20160164139A1) hereinafter Ayme-Perrot, and Hanyu et al., (US20140377621A1, cited on IDS dated 07/29/2019) hereinafter Hanyu, as applied to claim 1 above, and further in view of Shi et al., (US20170288280A1) hereinafter Shi.
Regarding Claim 6, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL further discloses an electrode (Horowitz NPL pg. 16534 left col., 1st paragraph). However, Horowitz NPL does not disclose wherein the electrode comprises the solid electrolyte as set forth above and an electrode active material. 
In a similar field of endeavor as it pertains to an ionic liquid electrolyte, Shi teaches an electrode (Shi [0015]), and a composite solid electrolyte comprising an ionogel of an ionic liquid and a filler such as silica (Shi [0004]), similar to that described by Horowitz, wherein the electrode comprises a first material providing charge storage (Shi [0017]), reading on an electrode active material, and may further comprise the ionic liquid and/or transport-enhancing additive (Shi [0017]), and further provides an example wherein the ionogel is included in the cathode (Shi [0131]). Shi teaches that including the ionogel in the electrode can reduce swelling of the cathode and reduce the risk of mechanical/electrical delamination.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the solid electrolyte of Horowitz NPL to include an electrode comprising the solid electrolyte material of Horowitz NPL in addition to an active material as taught by Shi in order to reduce swelling and improve mechanical properties of the electrode.
Regarding Claim 7, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL is silent regarding the electrode comprising the solid electrolyte and active material. 
Shi further teaches wherein the cathode further comprises a conductive additive (Shi [0147]) in order to further improve conductivity.   
Regarding Claim 8, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL is silent regarding the electrode comprising the solid electrolyte and active material. 
Shi further teaches wherein the electrode further comprises a conductive additive (Shi [0147]), wherein a plurality of first particles of electrode active material and a plurality of second particles of the conductive agent are fixed in a matrix of the solid electrolyte, since it is used as a binder (Shi [0131]), and as such the active material and conductive additive particles are dispersed in the binder ionogel.  
Regarding Claim 10, Horowitz NPL discloses all of the claim limitations as set forth above. Horowitz NPL further discloses a power storage device an energy storage device (Horowitz NPL pg. 16534 left col., 1st paragraph), comprising two electrodes, and the solid electrolyte as set forth above therebetween to prevent short circuits (Horowitz NPL pg. 16534 left col., 1st paragraph), which the skilled artisan understands the electrodes must be positive and negative respectively in order for the energy storage device to work properly. However, Horowitz NPL is silent to the electrode comprising the solid electrolyte. 
Shi further teaches that the positive electrode may include a first material providing charge storage (Shi [0017]), reading on an electrode active material, and the ionogel is included in the cathode (Shi [0131]) as set forth above. 
Response to Arguments
Applicant’s arguments, filed 10/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Horowitz NPL in view of Hanyu have been fully considered and are persuasive, because the prior art does not explicitly teach wherein the silica substrate is mesoporous.  Therefore, the 
Applicant argues that Horowitz does not teach a lithium ion battery solid electrolyte as presently claimed. 
However, the examiner submits that the solid ionogel electrolyte of Horowitz NPL is taught to be a suitable ion conducting electrolyte component usable in energy storage devices (Horowitz NPL pg. 16534 left column first paragraph). The fact that it may or may not be explicitly used in a lithium ion battery is not claimed, rather a generic “solid electrolyte” is claimed. Furthermore, one of ordinary skill in the art would be able to apply the teachings of Hanyu of including a lithium ion electrolyte salt to the basic structure of the electrolyte of Horowitz NPL with a reasonable expectation of results, especially since Hanyu has a very similar composition.
The applicant argues that the claimed solid electrolyte material comprising “mesoporous silica having a plurality of pores interconnected mutually; and an electrolyte coating inner surfaces of the plurality of pores and forming a three-dimensional network” is different from the porous silica and ionic liquid of Horowitz.
It is not clear how the claimed solid electrolyte material is structurally different from the prior art solid electrolyte so as it does not comprise the claimed three-dimensional network. Horowitz teaches that the components silica and the EMI-TFSI undergoes a sol-gel process that transforms into a composite ionogel electrolyte material (Horowitz NPL pg. 16534 right column first paragraph). The instant specification notes that the inventive electrolyte can be efficiently produced by a sol-gel method [0051] by combining the silica and EMI-TFSI. If there is a structural difference between the claimed invention and the prior art, it arrives from features not yet claimed.    
Applicant argues that the claimed molar ratio is necessary in obtaining an unexpected result where the ionic conductivity exceeds that of the electrolyte solution itself. 
It is noted that this is not sufficient to show unexpected results that overcome the showing of obviousness of the prior art.
The applicant argues that Horowitz 2016 does not teach the layered cation and anion of claim 3.
The examiner submits that Horowitz 2016 teaches wherein the EMI-TFSI necessarily dissociates into cation and anions and would necessarily layer, unless a structural difference comes from features not yet claimed.
The applicant argues that the Shi reference does not remedy the lack of disclosure of mesoporous silica having a plurality of pores interconnected mutually.
This argument is moot in view of the newly applied reference Ayme-Perrot as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721